 



Exhibit 10.15
(SWITCH AND DATA LOGO) [d40677d4067701.gif]
MASTER SERVICES AGREEMENT
Switch and Data #________
THIS MASTER SERVICES AGREEMENT (“Agreement”) is made this 9th day of October,
2006 (the “Commencement Date”) between QUOVADX, Inc. , a Delaware corporation,
with offices located at 7600 East Orchard Road, Suite 300-S, Greenwood Village,
Colorado 80111 (“Customer”) and Switch and Data Management Company LLC, a
Delaware limited liability company, on behalf of itself and its affiliates, with
offices located at 1715 N. West Shore Blvd., Suite 650, Tampa, FL 33607 (“Switch
and Data”).
RECITALS
WHEREAS, Customer and Switch and Data wish to enter into this Agreement to set
forth the general terms and conditions under which Switch and Data will provide
Customer with services and Customer will purchase services from Switch and Data.
In consideration of the mutual covenants and agreements contained herein the
parties agree as follows:
1. DEFINITIONS
A. “Service(s)” shall mean the services particularly described in each Service
Order.
B. “Service Order(s)” shall mean orders for specific Services on Switch and
Data’s standard Service Order forms, including attachments thereto. Each Service
Order shall be issued and accepted by the parties in accordance with the
provisions of this Agreement. Each Service Order will contain specific
provisions with respect to prices, features, locations, descriptions of service,
duration and other terms as appropriate.
C. “Policies and Procedures” shall mean guidelines and instructions, which
govern Service-specific operating and performance requirements of each party.
Customer acknowledges receipt of a copy of the Policies and Procedures, which
are attached hereto as Exhibit A and incorporated herein by reference.
2. SCOPE AND STRUCTURE/ORDER OF PRECEDENCE
A. Each Service Order issued and accepted and all Services provided hereunder
shall be subject to all of the terms of this Agreement and the Policies and
Procedures.
B. In the event of conflict or inconsistency between the general provisions of
this Agreement and those of an individual Service Order, or the Service-specific
portions of the Policies and Procedures, the conflict or inconsistency shall be
resolved in the following order of precedence: first, in favor of the provisions
of the Service Order, next in favor of this Agreement, and last, in favor of the
Policies and Procedures. Any conflict or inconsistency between the provisions of
any applicable Policies and Procedures and those of any Service Order shall be
resolved in favor of the provisions of the Service Order.
3. TERM and RENEWAL
A. This Agreement shall begin on the Commencement Date and shall continue until
the expiration of the last Service Order issued and accepted hereunder. Provided
that if Customer is not then in payment default, and if, at the time of
expiration or termination of the existing Service Order Term, the parties are in
active discussions for additional Services under one or more Service Orders, the
term of this Agreement shall extend for an additional period as may be
reasonably necessary for the parties to conclude their discussions and execute
implementing Service Order(s).
B. The term of each Service Order shall be specifically stated in the Service
Order, the (“Term”). At expiration of the Term, if Customer is not then in
payment default, the Service Order shall convert to a month to month Term at
Switch and Data’s then current list prices unless and until one of the parties
gives at least thirty (30) days prior written notice to the other of its
election to terminate the Service Order or the parties execute a renewal Service
Order for a new fixed Term. If Customer cancels any Service Order before its
expiration date, Customer will pay Switch and Data a termination charge
determined as specifically provided in Section 8 (D) hereof.
4. PAYMENT
A. Monthly Recurring Charges. Installation and all other non-recurring charges,
and monthly recurring charges for the Services will be at the rates set forth by
Service type; or as otherwise agreed by the parties for the specific Service
Order. Except for usage-based Services, which are billed in arrears, the
Services are billed one (1) month in advance and the first billing cycle may
include a partial month Service and a full month Service charge, if the Service
is installed and activated during a partial month of Service. All fees and
charges are payable for the duration of the Term, regardless of whether Customer
actually uses the Services or occupies space in Switch and Data facilities.
B. Taxes and Other Fees. Prices established in this Agreement and the applicable
Service Order are exclusive of taxes and other fees (including FCC fees like
universal service fees, TRS, etc.) which may be imposed on Switch and Data or
Customer for the provision or use of the Services. Customer will pay such taxes
and other fees, except for Switch and Data’s U.S. federal and state income tax.
Tax exempt status will be granted to Customer upon presentation of a
satisfactory certificate of exemption for each respective taxing jurisdiction.
C. Non-Recurring Charges. [*] of non-recurring charges will be due from Customer
upon signing of the applicable Service Order, unless expressly provided
otherwise in the Service Order. The balance of non-recurring charges will be
included in the first monthly invoice.
D. Assurance of Payment. At the request of Switch and Data, Customer will
provide an advance deposit or other form of security in amount and form
satisfactory to Switch and Data. If Customer’s payments are received late for
[*], Customer shall, within [*] after Switch and Data’s request, deposit an
additional amount equal to [*]. Upon expiration or termination of this Agreement
and Customer’s compliance with its financial obligations hereunder, all amounts
on deposit will be returned to Customer.
E. Invoicing and Payment. Billing will commence for each Service on the date set
forth as the Billing Commencement date on the Service Order or, if there is no
Billing Commencement date, then when the Customer is notified of order
completion. Customer will pay all amounts owed under each Service Order within
[*] after the invoice date (the “Due Date”). Switch and Data reserves the right
to charge interest on delinquent amounts at the lower of [*] per month or such
other rate or rates as may be permitted under applicable law.
F. Disputed Payments. In the event Customer in good faith disputes any charges
invoiced by Switch and Data, Customer shall promptly pay all undisputed charges,
and shall notify Switch and Data in writing of any such disputed amounts on or
before the Due Date, identifying in reasonable detail its reasons for the
dispute and the nature and amount of the dispute. All amounts not timely and
appropriately disputed by the Due Date shall be deemed final and not subject to
further dispute. Switch and Data will review the amounts in dispute within ten
(10) business days after its receipt of such notice. If Switch and Data
determines that Customer was billed in error, a credit for the amount billed
incorrectly will be made to the next invoice. If Switch and Data determines that
the amount was billed correctly, Customer will pay the amount by the Due Date of
the next invoice.
G. Suspension or Termination of the Services. If payment in full for Services
performed under any Service Order (other than for payments validly disputed by
Customer in good faith) is not received by Switch and Data on or before the Due
Date, Switch and Data shall have the right, upon giving Customer [*] advance
notice, to suspend Services until such time as Customer has paid such charges in
full, including any late fees. Following such payment, Switch and Data shall
reinstate the Services provided that Customer furnishes to Switch and Data
satisfactory assurance of its ability to pay for the Services. Failure by
Customer to pay for such Services within [*] after any suspension shall be
deemed to constitute a termination of the Services. No cancellation or
termination under this provision shall relieve
 

[*]   We are seeking confidential treatment of these terms which have been
omitted. The confidential portions have been filed separately with the
Securities and Exchange Commission.

             
8/15/05
  Switch and Data Strictly Confidential     1  

 



--------------------------------------------------------------------------------



 



(SWITCH AND DATA LOGO) [d40677d4067702.gif]
Customer from its obligations to pay for Services under any Service Order not so
canceled or terminated.
5. SERVICE LEVEL AND OTHER COMMITMENTS

A. Switch and Data warrants and represents to Customer that the Services shall
comply with the Service Level Agreements (“SLAs”) for each Service as more
specifically described in the applicable section of the Policies and Procedures.
Customer acknowledges that the service level credits applicable to the specific
Services are its exclusive remedy in the event of Service interruption or
outage.
B. Switch and Data represents, warrants and covenants that it will perform the
Services in a timely, professional and workmanlike manner consistent with
prevailing industry standards reasonably applicable to the performance thereof.
C. Switch and Data will use commercially reasonable measures to provide security
in connection with the Services, including but not limited to (i) operating
physically secure data center; (ii) having, maintaining and implementing
industry standard physical security measures and policies and providing current
SAS 70 audit reports. Switch and Data’s security shall comply with all
applicable laws and regulations.
6. INTERNET USAGE To the extent the Services are used in connection with
Customer’s use of the Internet, Customer warrants and represents to Switch and
Data (i) that the Services will be used only for lawful purposes, and Customer
shall not transmit, retransmit or store material in violation of any federal or
state laws or regulations (ii) that Customer will comply with the applicable
internet access provider’s Acceptable Use Policy (“AUP”) as amended from time to
time and which is posted on Switch and Data’s Website at
http://www.switchanddata.com/Customer Tools and (iii) that Customer will ensure
that its end users accept and comply with the applicable AUP.
7. INDEMNIFICATION
A. Except to the extent attributable to the gross negligence or willful
misconduct of Customer, Switch and Data shall indemnify and hold Customer
harmless from and against any and all loss, liability, damage and expense
(including reasonable attorneys’ fees) arising out of any demand, claim, suit or
judgment for damages to any property or injury to or death of any person which
may arise out of or be caused by any act or omission of Switch and Data.
B. Except to the extent attributable to the gross negligence or willful
misconduct of Switch and Data, Customer shall indemnify and hold Switch and Data
harmless from and against any and all loss, liability, damage and expense
(including reasonable attorneys’ fees) arising out of any demand, claim, suit or
judgment for damages to any property or injury to or death of any person which
may arise out of or be caused by any act or omission of Customer.
8. TERMINATION Either party in accordance with the following may terminate this
Agreement and any Service Order(s):
A. Default. If either party is in breach of this Agreement or any Service Order,
(other than for failure by Customer to pay any undisputed amounts due under any
Service Order which are covered under Section 4 (G) above), in order for such
breach to constitute a default, the other party shall give the breaching party
notice in writing of such breach. If the breach has not been cured to the
non-breaching party’s reasonable satisfaction within [*] of such written notice
(the “Notice Period”), then (i) if the non-breaching party is Customer, it may
terminate the applicable Service Order effective at the end of the Notice Period
immediately upon written notice to Switch and Data and without penalty or
(ii) if the non-breaching party is Switch and Data, it shall have the rights and
remedies below. No termination for breach pursuant to this Section shall
constitute or permit termination of any portions of this Agreement or any
Service Order not breached or affected by such breach.
B. Chronic Outage Termination Right. Customer shall have the right to terminate,
without liability of any kind except for accrued and unpaid charges as of the
termination date, any Service that suffers from a Terminable Outage. Terminable
Outage is defined as: [*]. In order to exercise this Terminable Outage
termination right, Customer must provide written notice of its election to
terminate the affected Service within [*] of the end of the month in which the
Terminable Outage occurred, otherwise, Customer’s right to terminate pursuant to
this clause is waived.
C. Cause. This Agreement may be terminated for cause by either party in the
event that the other party: (i) shall become insolvent; (ii) admits in writing
its inability to pay its debts; or (iii) ceases to function as a going concern
or to conduct its operations in the normal course of business.
D. Remedies. In the event of termination for breach or cause, the non-breaching
party shall have the right to pursue any or all remedies available to it at law
or in equity. Notwithstanding the foregoing, if Switch and Data elects to
terminate this Agreement for cause, Customer may, by written notice to Switch
and Data given prior to the effective date of termination, elect to continue to
receive services under any Service Orders on a month to month basis for [*] at
the pricing and other terms in effect prior to termination, provided that any
payment default is cured prior to such Customer notice and Customer remains in
compliance with its payment obligations thereafter.
E. Early Termination. If Customer terminates or cancels service under any
Service Order for reason other than Switch and Data’s breach prior to its agreed
expiration date, Customer will pay Switch and Data a termination charge (as
liquidated damages and not as a penalty) [*]. All termination charges shall be
due and payable within thirty (30) days after the effective date of termination
of the Service Order.
F. Customer further agrees that, upon termination, it will, at its expense,
immediately vacate and surrender the space and remove all of its equipment. If
Customer has not removed its equipment from the space within [*] following the
effective date of any termination of this Agreement or the Service Order(s),
Customer will be deemed to have abandoned its claim to the equipment and have
conveyed its right, title and interest therein to Switch and Data. If not
conveyable, Switch and Data shall charge a storage fee for such equipment.
No termination pursuant to this Section shall relieve either party of any of its
obligations under this Agreement or any Service Order intended to continue,
including, without limitation, the obligation to pay for Service prior to such
termination.
9. CONFIDENTIALITY “Confidential Information” shall include: (i) all requests
for quotations and proposals for Services, including resulting Service Orders,
(ii) all prices, rates and other financial information related to the Services,
(iii) all information relating to the customers of either party, including
customer lists, and (iv) all information one party provides to the other which
is clearly identified as confidential or proprietary. Confidential Information
disclosed by either party to the other shall be held by the recipient in
confidence and not: (a) used by the recipient for personal advantage of any
kind, or (b) made available for third parties to use. Each party will direct its
employees, contractors, consultants and representatives who have access to any
Confidential Information to comply with all of the terms of this Section. The
following information shall not be Confidential Information if: (i) it is or
becomes available to the public through no wrongful act of the receiving party;
(ii) it is already in the possession of the receiving party and not subject to
any agreement of confidence between the parties; (iii) it is received from a
third party without restriction for the benefit of the disclosing party and
without breach of this Agreement; or (iv) if shown by the receiving party to
have been independently developed by the receiving party. Confidential
Information may be disclosed pursuant to a valid order of a duly empowered
government agency or a court of competent jurisdiction after due notice and an
adequate opportunity to intervene is given to the disclosing party unless such
notice is prohibited. Upon termination or expiration of this Agreement, the
receiving party shall at the disclosing party’s direction, either return or
destroy all of the disclosing party’s Confidential Information and so certify in
writing. The obligations of this provision will survive for three (3) years
after any termination or expiration of this Agreement.
10. INTELLECTUAL PROPERTY RIGHTS Neither party shall use any copyrights,
patents, trade secrets, software, trade marks, trade names, service marks,
license rights or other intellectual property rights (collectively “Intellectual
Property”) owned, licensed or used by the other party. Notwithstanding the
foregoing, each party may use the other party’s name and logo in any and all
media, whether now known or hereafter developed (including Internet pages) for
the sole purpose of listing one or more representative customers or vendors or
to issue press releases (each, a “Permitted Use”). Upon expiration or
termination of this Agreement, or any
 

[*]   We are seeking confidential treatment of these terms which have been
omitted. The confidential portions have been filed separately with the
Securities and Exchange Commission.

             
8/15/05
  Switch and Data Strictly Confidential     2  

 



--------------------------------------------------------------------------------



 



(SWITCH AND DATA LOGO) [d40677d4067702.gif]
affected Service Order, all Permitted Uses shall be discontinued, and any
Intellectual Property, including all copies thereof, shall be returned to the
other party. Each party hereby disclaims any right, title and interest in any
Intellectual Property, owned, used or licensed by the other party and Switch and
Data hereby expressly disclaims any interest in any third-party customer or
protected health information provided by Customer.
11. FORCE MAJEURE Neither party shall have any claim or right against the other
for any failure of or delay in performance by such other party if the failure or
delay is caused by or the result of causes beyond the reasonable control of such
other party, including, but not limited to, acts of God, fire, flood, hurricane,
or other natural catastrophe; terrorist actions, laws, orders, Policies,
regulations, directions or actions of governmental authorities having
jurisdiction over the subject matter hereof; or any civil or military authority,
national emergency, insurrection, riot or war; or other similar occurrence
beyond the control and without the fault or negligence of the affected party.
Any such delay or failure shall suspend the affected Service Order until the
delay or failure ceases, and the Service Order shall be deemed extended
accordingly. Notwithstanding the foregoing, if the excusable delay exceeds three
(3) days, either party may terminate any affected Service Order immediately upon
written notice without incurring any termination liability hereunder.
12. LEGAL NOTICES
A. Notices and communications concerning this Agreement shall be addressed to:
Quovadx, Inc.]
7600 East Orchard Road, Suite 300-S
Greenwood Village, Colorado 80111
Attn: Legal Department
Phone: 303-488-2019
Fax: 720-554-1786
e-mail: Legal@quovadx.com
Switch and Data Management Company LLC.
1715 N. Westshore Blvd., Suite 650, Tampa, FL 33607
Attn: Legal Department
Phone: 813-207-7723
Fax: 813-207-7803
e-mail: legal@switchanddata.com
or at such other address as either party may designate to the other in writing.
B. Notices shall be sent by registered or certified US Mail, postage prepaid, by
commercial overnight delivery service, or by confirmed facsimile, and shall be
deemed delivered either on the date of return receipt acknowledgment (in the
case of US Mail), or on the next day after the sending of the notice (in the
case of facsimile or overnight delivery service). Notwithstanding the foregoing,
in the event of facsimile the confirming original must be sent by regular mail
or overnight delivery service for notice to be deemed effective. However,
routine notifications relating to maintenance windows, order confirmations, and
similar day-to-day notifications shall be deemed effective if sent via
electronic transmission.
13. DISCLAIMER OF WARRANTIES
A. CUSTOMER ASSUMES TOTAL RESPONSIBILITY AND RISK FOR CUSTOMER’S USE AND ITS END
USERS’ USE OF THE SERVICES PROVIDED BY SWITCH AND DATA IN ACCORDANCE WITH THIS
AGREEMENT AND ALL EXHIBITS HERETO. CUSTOMER ACKNOWLEDGES THAT THE INTERNET
(1) CONTAINS MATERIALS SOME OF WHICH ARE SEXUALLY EXPLICIT OR MAY BE OFFENSIVE
TO SOME PEOPLE AND (2) IS ACCESSIBLE BY PERSONS WHO MAY ATTEMPT TO BREACH THE
SECURITY OF SWITCH AND DATA’S AND/OR CUSTOMER’S NETWORK FACILITIES. SWITCH AND
DATA HAS NO CONTROL OVER AND EXPRESSLY DISCLAIMS ANY LIABILITY OR RESPONSIBILITY
WHATSOEVER FOR THE CONTENT OF MATERIALS TRANSMITTED OVER THE INTERNET, SERVICE
INTERRUPTIONS ATTRIBUTABLE TO CUSTOMER’S NETWORK, ANY CUSTOMER EQUIPMENT
FAILURES, OR ANY OTHER SIMILAR CAUSES ATTRIBUTABLE TO CUSTOMER.
B. EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR IN ANY SERVICE ORDER, THE SERVICES
PROVIDED BY SWITCH AND DATA ARE PROVIDED ON AN “AS IS” AND “AS AVAILABLE” BASIS
WITHOUT WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO WARRANTIES OF TITLE, NONINFRINGEMENT OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. NO ADVICE OR INFORMATION
GIVEN BY SWITCH AND DATA, ITS AFFILIATES OR ITS CONTRACTORS OR THEIR RESPECTIVE
EMPLOYEES SHALL CREATE A WARRANTY.
14. LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
IN NO EVENT SHALL EITHER PARTY, ITS AFFILIATES, SUBSIDIARIES, EMPLOYEES,
OFFICERS, DIRECTORS, CONTRACTORS, AGENTS AND OTHER REPRESENTATIVES BE LIABLE FOR
ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OR LOST OR
IMPUTED PROFITS OR ROYALTIES, LOST DATA OR COST OF PROCUREMENT OF SUBSTITUTE
SERVICES ARISING FROM OR RELATED TO THE SERVICES OR PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER, WHETHER FOR, AMONG OTHER THINGS, BREACH OF WARRANTY OR
ANY OBLIGATION ARISING THEREFROM, AND WHETHER LIABILITY IS ASSERTED IN CONTRACT
OR TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT LIABILITY) IRRESPECTIVE OF
WHETHER THE OTHER PARTY HAS ADVISED OR HAS BEEN ADVISED OF THE POSSIBILITY OF
ANY SUCH LOSS OR DAMAGE. SWITCH AND DATA’S LIABILITY HEREUNDER TO CUSTOMER SHALL
IN NO EVENT EXCEED [*] BUT SUCH LIMITATION SHALL NOT APPLY TO AMOUNTS OWED BY
CUSTOMER FOR SERVICES RENDERED OR TO REASONABLE TERMINATION CHARGES PURSUANT TO
8E, THAT EXCEED THIS CAP. THE FOREGOING LIMITATIONS OF LIABILITY IN THIS SECTION
14 SHALL NOT APPLY IN THE CASE OF GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF A
PARTY. THE PARTIES HEREBY WAIVE ANY CLAIM THAT THESE EXCLUSIONS DEPRIVE THEM OF
AN ADEQUATE REMEDY OR CAUSE THIS AGREEMENT TO FAIL OF ITS ESSENTIAL PURPOSE.
15. ASSIGNMENT Customer may not assign this Agreement or any Service Order
without the prior written consent of Switch and Data, which consent will not be
unreasonably withheld or denied. “Assignment” within the meaning of this Section
shall not include any transfer to any entity controlling, controlled by, or
under common control with a party (hereafter collectively, “Affiliate(s)”), or
any sale of all or substantially all of the assets of either party, or pursuant
to any merger, reorganization or consolidation, provided that the transferee
agrees to be bound by all of the terms and conditions of this Agreement and the
Service Orders. Switch and Data may assign or transfer this Agreement to an
affiliate or successor without consent of customer as long as same terms and
conditions are met.
16. COMPLIANCE WITH LAWS. Each party agrees to conduct its business in a
reputable manner and agrees to comply with all federal, state and municipal
laws, rules, regulations, and codes of ethics that are binding upon or
applicable to the parties or their business, equipment or personnel under or
related to this Agreement.
17. GOVERNING LAW This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
principles of conflict of laws.
18. WAIVER OF JURY TRIAL. THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN THE PARTIES ARISING OUT OF
THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO.
19. PASSWORD SECURITY/ORDER VALIDITY. It is Customer’s sole responsibility to
monitor use of its user ID and password (“access codes”) for all purposes,
including, but not limited to, ordering from Switch and Data’s website. Customer
accepts all responsibility for the security of Customer’s access codes and
utilization of the secure areas of Switch and Data’s website. All orders placed
using the access codes shall, for all purposes, be deemed to be in writing
signed by Customer and admissible and enforceable as other business records in
documentary form
20. INSURANCE
 

[*]   We are seeking confidential treatment of these terms which have been
omitted. The confidential portions have been filed separately with the
Securities and Exchange Commission.

             
8/15/05
  Switch and Data Strictly Confidential     3  

 



--------------------------------------------------------------------------------



 



(SWITCH AND DATA LOGO) [d40677d4067702.gif]
A. Switch and Data shall at all times during the term of this Agreement carry
insurance of the type and with coverage limits as is adequate, prudent and
customary in the operation of its business and the provision of the Services
hereunder.
21. GENERAL PROVISIONS
A. Each party has full power and authority to enter into and perform this
Agreement, and the person signing this Agreement on behalf of each party has
been properly authorized and empowered to enter into this Agreement and to
execute it and any Service Orders or other attachments hereto on behalf of such
party and any of its Affiliates. The parties agree that the United Nations
Convention for Contracts for the International Sale of Goods shall not apply to
this Agreement.
B. The relationship of the parties hereunder shall always and only be that of
independent contractors. No provision of this Agreement shall be construed to
create a joint venture or partnership between the parties.
C. If any provision in this Agreement shall be held invalid, illegal or
unenforceable, the unaffected provisions shall remain in full force and effect.
D. This Agreement, the Policies and Procedures, Service Order(s) and the
attachments and Exhibits to each Service Order constitute the entire agreement
between the parties with respect to the subject matter hereof, and supersede any
and all prior or contemporaneous agreements, written or oral. This Agreement and
any Service Order may be modified at any time only by written agreement of the
parties. The Policies and Procedures may be modified unilaterally by Switch and
Data, provided that: (a) no modification(s) shall adversely impact Customer’s
rights and obligations thereunder, (b) modifications shall not be made more than
twice in any twelve month period, and (c) Customer shall be provided with notice
and copies of any such modifications. Customer’s failure to object within thirty
(30) days’ notice of receipt of changes shall be deemed acceptance. However, if
Customer notifies Switch and Data in writing that Customer believes it will be
adversely impacted by a particular change, Switch and Data, at its sole
discretion, may elect to waive application of the complained change against the
Customer.
E. No waiver of any breach of this Agreement or any Service Order shall be
deemed to be a waiver of any other or subsequent breach.
F. The Policies and Procedures are amended as follows: [*]
G. Each party agrees that the delivery of signatures to this Agreement and any
Service Orders issued hereunder by facsimile/pdf format shall have the same
force and effect as delivery of original signatures and that each party may use
such facsimile/pdf format signatures as evidence of the execution and delivery
of the Agreement and Service Orders to the same extent that an original
signature could be used. Customer shall forward to Switch and Data the original
executed versions in each case as soon as reasonably practicable.
H. This Agreement shall not be effective until and unless the attached Contact
List and Authorization Form attached hereto is completed and delivered to Switch
and Data.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
CUSTOMER:
QUOVADX, INC., a Delaware corporation

         
By:
  /s/ Matthew Pullam    
 
       
Print Name:
  Matthew Pullam    
Title:
  CFO    
Date:
  10/9/06    

SWITCH AND DATA:
SWITCH AND DATA MANAGEMENT COMPANY LLC, a Delaware limited liability company, on
behalf of itself and its affiliates

         
By:
  /s/ Ernie Sampera    
 
       
Print Name:
       
 
       
Title:
  Authorized Representative    
Date:
  10/9/06    

 

[*]   We are seeking confidential treatment of these terms which have been
omitted. The confidential portions have been filed separately with the
Securities and Exchange Commission.

             
8/15/05
  Switch and Data Strictly Confidential     4  

 



--------------------------------------------------------------------------------



 





Contact List:   (SWITCH AND DATA LOGO) [d40677d4067702.gif]

In an effort to better service your account, Switch and Data requires your
current Business Contacts to be on file at all times. All updates to this list
should be forwarded to our Sales Operations department at
orders@switchanddata.com. Please complete the form first and then print for
signature.

                         
þ Initial
      o Additions       o Updates       o Deletions

Company: Quovadx, Inc.
Corporate Address: 7600 E. Orchard Road, Suite 300 S

City: Greenwood Village State/Province: CO   Postal Code: 80111 Country: USA  

     
Business/ Primary Contact: Name: Matt Pullam
  Title: EVP – CFO & Treasurer
Phone: 720-554-1212 Fax: 720-554-1212
  Email: matthew.pullam@quovadx.com

     
Billing Contact: Name: Juan Perez
  Title: VP, Controller & Chief Accounting Officer Mailing Address: 7600 E.
Orchard Road, Suite 300 S
City: Greenwood Village State/Province: CO
  Postal Code:80111 _ Country: USA
Phone: (720) 554-1213 Fax: (303) 488-9622
  Email: juan.perez@quovadx.com

Tax Exemption: No If yes, please attach tax exemption documentation
Technical Contact: Name: Hitesh Patel Title: Operations Manager
Phone: 215-870-5711       Fax: 215-387-9406       Email: admin@carescience.com
NOC Contact: Name: Ken Emery Title: Director, Technology
Phone: 215-870-5710       Fax: 215-387-9401       Email: kemery@carescience.com
Legal Contact: Name: Linda Wackwitz Title: Exec. VP & General Council
Phone: (720) 554-1223 Fax: (720) 554-1786       Email:
linda.wackwitz@quovadx.com
CEO: Name: Harvey Wagner Title: CEO & President
Phone: (720) 554-1224 Fax: (303) 488-9705       Email: harvey.wagner@quovadx.com

                 
Transit Contact: Hitesh Patel Phone:
      Email:                      
 
               
Peering Contact: Hitesh Patel Phone:
      Email:                      
 
                Representative Contact: Hitesh Patel Phone:
 
  Email:                  

 
Website Listing:
Primary/Business Contact, please complete the following required information for
posting on the Switch and Data Web site.
Category: (Check all that apply)

                 
þ
  Application Service Provider       o   Managed Services Provider
o
  Content Delivery Provider       o   Metropolitan Area Network
o
  Content Provider       o   Security Services Provider
o
  Dark Fiber Provider       o   Storage Services Provider
o
  eCommerce       o   Telecom Provider
o
  Enterprise       o   Web Hosting Provider
o
  Internet Service Provider       o   Other                    

If peering, complete the following:

                                 
Company URL:
          ASN:           IP Address:        
 
 
 
         
 
         
 
   

             
8/15/05
  Switch and Data Strictly Confidential     5  

 



--------------------------------------------------------------------------------



 





Signatory Authorization List:   (SWITCH AND DATA LOGO) [d40677d4067702.gif]

Please complete the following to designate website login authorization and to
allow for interconnection, engineering and patch panel services to be ordered
via email, without signature. Add more Contacts as needed.

     
Level One
  Authorized to view general product and service information.
Level Two
  Authorized to view general information, view invoices, and request services:
order interconnection, engineering and patch panel services. Also able to order
pre-scheduled maintenance, service effecting request and technical support
(including installation assistance with tools)
Level Three
  Authorized to submit changes to Signatory Authorization List as well as order
interconnection, engineering, patch panel and TechSmart ® services.



         
þ Add           
  o Update              o Delete

o Level One            o Level Two            þ Level Three



         
Contact: Ken Emery
      Phone: 215-689-2231
Email: kemery@carescience.com
      Facility(s): 3701 Market, Phila.

 

         
þ Add           
  o Update              o Delete

o Level One            o Level Two            þ Level Three



         
Contact: Hitesh Patel
      Phone: 215 689 2284
Email: admin@carescience.com
      Facility(s): 3701 Market, Phila.

 

         
þ Add           
  o Update              o Delete

þ Level One            o Level Two            o Level Three



         
Contact: Ashwin Bhandary
      Phone: 215-689-2286
Email: abhandary@carescience.com
      Facility(s): 3701 Market, Phila.

 

         
þ Add           
  o Update              o Delete

          þ Level One            o Level Two            o Level Three



         
Contact: Victor Fiore
      Phone: 215-689-2275
Email: vfiore@carescience.com
      Facility(s): 3701 Market, Phila.

The Business/Primary Contact agrees that the above listed Level Three’s are
hereby authorized to act as a representative for the Business/Primary Contact’s
organization and can submit requests to Switch and Data on behalf of the
organization.

      Business/Primary Contact Signature: /s/ Matt Pullam   Date: 10/9/06

Please fax your signed initial request to Sales Operations: 1.813.207.7851
All subsequent updates and deletions must be signed and submitted to Sales
Operations:
orders@switchanddata.com
Rev 1-03-05

             
8/15/05
  Switch and Data Strictly Confidential     6  

 



--------------------------------------------------------------------------------



 



(SWITCH AND DATA LOGO) [d40677d4067702.gif]
Service Order
1715 N. Westshore Blvd., Suite 650, Tampa, FL 33607
Phone: 813-207-7700       Fax: 813-207-7836

     
Document Number:
  3024 – 005778
Biling Commencement:
  30 days or CRD
Installation Interval:
  0 business days
Design Layout:
  Required

Customer: (3024) Quovadx, Inc., a Delaware corporation
Salesperson: Troy Ward, (520) 797-5500                      Sales Support: Sales
Operations, (800) 240-2519
[*]
 

[*]   We are seeking confidential treatment of these terms which have been
omitted. The confidential portions have been filed separately with the
Securities and Exchange Commission.

Page 1 of 2

 



--------------------------------------------------------------------------------



 



(SWITCH AND DATA LOGO) [d40677d4067702.gif]
Service Order
1715 N. Westshore Blvd., Suite 650, Tampa, FL 33607
Phone: 813-207-7700       Fax: 813-207-7836

     
Document Number:
  3024 – 005778
Biling Commencement:
  30 days or CRD
Installation Interval:
  0 business days
Design Layout:
  Required

This Service Order is subject to and governed by the terms and conditions of the
Agreement, including all Exhibits and Attachments thereto executed and in effect
between the parties. Customer herby orders from Switch and Data the specific
services and equipment listed and on the attachments hereto, and Switch and Data
hereby accepts such order in accordance with the terms herein.
By their signatures below the parties acknowledge and accept the terms of this
Service Order and certify that the individuals signing below are duly authorized
to execute this Service Order on Behalf of their respective affiliates and
subsidiaries.

             
 
  Quovadx, Inc., a Delaware corporation       SWITCH AND DATA MANAGEMENT COMPANY
LLC, a Delaware limited liability company, on behalf of itself
 
           
Signature:
  /s/ Jim Hogan   Signature:   /s/ Mario Galvez
 
           
 
           
Printed Name:
  Jim Hogan   Printed Name:   Mario Galvez
 
           
Title:
  VP – IS   Title:   Authorized Representative
 
           
Email:
  jim.hogan@quovadx.com   Email:   Legal@SwitchandData.com
 
           
Date:
  10/9/06   Date:   10/9/06

     
NOTE: The Contact List and Authorization Form is required before installation
will begin.
  The Installation Interval begins from Switch and Data’s Order Acceptance email
which will include the Master Service Order Number (MSO). Order completion will
be sent to signator, unless otherwise noted on Service Order.

 

[*]   We are seeking confidential treatment of these terms which have been
omitted. The confidential portions have been filed separately with the
Securities and Exchange Commission.

Page 2 of 2

 